Citation Nr: 1439120	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  12-21 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for a bilateral hearing loss disability, evaluated as 20 percent disabling prior to October 10, 2012, and 30 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Leann Baker, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION


The Veteran served on active military duty from September 1952 to September 1954.  

This appeal comes before the Board of Veterans' Appeals on appeal from a May 2010 rating action of the Department of Veterans Affairs Regional Office (RO) in New York, New York.

In May 2013, the Veteran testified before the undersigned at a hearing.  A copy of the transcript has been reviewed and has been associated with the Veteran's Virtual VA file.  

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issue of whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The most recent VA audiological examination evaluating the severity of the Veteran's service-connected bilateral hearing loss disability is dated in October 2012.  During the June 2014 hearing, the Veteran testified that his hearing has worsened since that examination.  The Veteran's representative has also suggested that the Veteran's hearing loss disability has worsened since the October 2012 examination.  See August 2014 IHP.  To ensure that the record reflects the current severity of the Veteran's bilateral hearing loss disability on appeal, a more contemporaneous examination is warranted, with findings responsive to all applicable rating criteria.

Additionally, during his June 2014 hearing, the Veteran emphasized that he had to retire from his occupation in sales due to his decreased hearing.  The Board notes that the Veteran has not filed a formal claim for a TDIU.  However, on these facts, the claim for a TDIU is essentially a component of his claim for a higher rating for his hearing loss disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where a veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).

On remand, the Veteran should be sent an appropriate notification letter as to how to substantiate a claim for TDIU.  Additionally, after giving the Veteran an opportunity to file a formal claim for a TDIU, the AMC/RO should adjudicate this matter in the first instance, to avoid any prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO or the AMC should furnish to the Veteran a VA form 21-8940, to enable him to file a formal application for a TDIU.

2.  The RO or the AMC should send to the Veteran and his representative a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claims for higher rating and for a TDIU.

The RO's or the AMC's letter should specifically explain how to establish entitlement to a TDIU.  The RO or the AMC should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO or the AMC should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO or the AMC should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, schedule the Veteran for a VA audiology examination with an audiologist to determine the current level of severity of the his hearing impairment.  The claims folder and any treatment records contained in Virtual VA must be made available to and reviewed by the examiner.  

The examiner should elicit from the Veteran all complaints associated with his service-connected bilateral haring loss disability, to include any associated functional impairment.  Audiometric testing and speech discrimination testing should be performed, including the Maryland CNC test.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's bilateral hearing loss.  If test results are considered invalid or an inaccurate depiction of the severity of the Veteran's hearing loss, such a conclusion should be explained in detail why valid and reliable audiometric data could not be obtained.

5.  Then, after ensuring that all requested development has been accomplished, the AMC/RO must readjudicate the Veteran's claim for an increased based on a de novo review of the record.  In connection with the claim for an increased rating, the AMC/RO is specifically requested to consider the applicability of 38 C.F.R. § 3.321(b).  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



